DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of Line 3 phrase wording. Substituting “The electrical circuit extends” for “The apparatus also includes The electrical circuit extends” is suggested. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 0057, Line 9 syntax: Substituting “pulley” for “pully” is suggested.
Paragraph 0092, Line 1 syntax: Substituting “can be” for “is can be” is suggested.
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities: The phrase “generate the output signal” in Line 3 is repeated in Line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio). Regarding Claim 1, Predan teaches the first-third and fifth-seventh elements of the claim, hereinafter (1a), (1b), (1c), (1e), (1f), and (1g) respectively, but does not teach the fourth element, hereinafter (1d). D’Antonio teaches (1d). Predan teaches
(1a), an apparatus (Predan “Description” Paragraph 1: “...a system and ejectors for actively releasing skis…”).
(1b), an explosive material (Predan “Description of the Invention” Paragraph 6: “The required thrust forces are provided by an adequate amount of gas generator or pyrotechnic mixture. The rapid ejection of the ski is facilitated by the explosive chain reaction of the mixture”).
(1c), a battery (Predan “Description of the Invention” Paragraph 5: “The electronic system is powered by a battery.”).
(1e), a processor electrically coupled to the switch, the processor configured to generate an output signal that transitions the switch from the disconnected state to the connected state to activate the explosive material in response to an input signal from one or more sensors (Predan Claim 2: “…it allows active ejection of the ski and ties from the ski boots and pushes the skis and ties away from the skier or jumper and is electrically actuated via ignition wires guided and actuated by a skier or jumper and/or programmed electronic unit connected in its entirety by wire and/or wireless to the processor, electronic memory, and other elements and associated force sensors…”; Predan Abstract: “The safety system for the removal of skis solves the problem of the disconnection of the skis and the connection of ski boots in critical situations on the basis of the released energy of the corresponding quantity of pyrotechnic mixtures or gas generators forming part of the electronic triggering system powered by a battery that the skier is wired, or wireless activated alone or with the help of additional sensors”; Predan “Description of the Invention” Paragraph 13: “…the sensors give an electrical signal via a wire which activates the gas activator or pyrotechnic mixture.”).
 (1f), the apparatus is configured to be mounted on or in a ski, a ski boot, and/or a ski binding (Predan Fig. 1, below; Predan Claim 2: “…ejection device mounted either in the lower part of the ski boot or on the ski, in the spacer plate, under or in the boot, in front of the front ski link, or between the front and rear ski link.”).
(1g), activation of the explosive material generates a force to release the ski boot from the ski binding (Predan Claim 1: “A safety system for releasing skis with active ejection from ski boots on the basis of actuator drive to a pyrotechnic mixture, gas generator or other propellant, characterized in that it actively ejects skis and ski ties with the equipment from ski boots and pushes or discards skis, and ties away from the skier or jumper with the actuator's thrust force based on the released energy of the pyrotechnic mixture, gas generator or other propellant.”).
As indicated above, Predan does not teach (1d). D’Antonio teaches
(1d), an electrical circuit extending from the explosive material to the battery, the electrical circuit including a switch having a connected state in which the battery and the explosive material are electrically connected through the switch and a disconnected state in which the battery and the explosive material are electrically disconnected (D’Antonio Paragraph 16: “Electronic switch, when closed by a suitable output signal from the threshold detector, initiates the operation of a suitable electronic actuator, such as a solenoid, which operates the mechanical release mechanism for releasing the ski bindings. The entire system is provided with power from a suitable power source, which may be a battery or other suitable small size power source...”; Paragraph 18: “…an appropriate switch for turning on and off the power source for operating the electrical components of the system may be included in the invention device…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus having an explosive material and a battery of Predan to provide an electrical circuit having a switch as taught by D’Antonio. As such, “there [would be] no drain whatsoever on the power supply until a release is called for” as recognized by D’Antonio (Paragraph 87).
	Regarding Claim 2, Predan teaches that the apparatus is configured to be mounted on or in the ski boot. See rejection for (1f), above.
	Regarding Claim 3, Predan teaches a ski boot release apparatus but does not teach mounting in the sole of the boot. D’Antonio teaches that the apparatus is configured to be mounted on or in a sole of the ski boot (D’Antonio Claim 40: “…at least some elements of the device are housed in the sole of a ski boot.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Predan to be configured for mounting on or in the sole as taught by D’Antonio. This would enable “the ski boot [to be] thereby rigidly locked to the ski for normal skiing activity.” as recognized by D’Antonio (Paragraph ).
	Regarding Claim 4, Predan teaches that the apparatus is configured to be mounted on the ski. See rejection for (1f), above.
	Regarding Claim 5, Predan teaches that the apparatus is configured to be mounted on the ski proximal to the ski binding. See rejection for (1f), above. See also Predan Fig. 1, below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Predan
	Regarding Claim 6, Predan teaches a ski boot release apparatus but does not teach mounting on the ski binding. D’Antonio teaches that the apparatus is configured to be mounted on the ski binding (D’Antonio Paragraph 13: “The invention utilizes electronic sensing means, such as transducers or other comparable sensing elements, mounted on or in the ski, binding, or the ski boot for sensing the forces acting upon the ski and boot.”; Paragraph 15: “…a thin package which may be mounted on or in the ski or binding.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Predan to be configured for mounting on the ski binding as taught by D’Antonio. As such, “the circuitry may be relatively conveniently formed…without interfering substantially with the functionality or convenience or use of the ski…” as recognized by D’Antonio (Paragraph 15).
Regarding Claim 7, Predan teaches an expandable device, wherein the activation of the explosive material generates a gas that increases a volume of the expandable device (Predan Fig. 3, below; Predan Claim 2: “…consisting of a hollow outer circumference of elastic or rubber material made of one or more jointed pieces in which the actuator is located and of firing wires for actuation…unit consisting of a base or anchor plate (21), an outer jacket (22), any intermediate thrust rollers (26), and an internal thrust roller (23)…”); Predan Paragraph “Description of the Invention” Paragraph 13: “A linear actuator is positioned between the ski and the ski boots. Skier or the sensors give an electrical signal via a wire (25) which activates the gas activator or pyrotechnic mixture (24). The thrust piston (23) pushes the shoe vertically with force Fv, in milliseconds, releasing the ski and the shoe ties.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Predan
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio) and further in view of Denz (DE 102007001599 A1). Regarding Claim 8, the combination of Predan and D’Antonio teaches an apparatus with an explosive material but does not teach chambers with a moveable internal wall. Denz teaches a cylinder having a moveable internal wall that defines first and second chambers, the explosive material disposed in the first chamber; and a rod or a wire attached to the moveable internal wall, wherein the explosive material is disposed in a first chamber (Denz Fig. 7, below; Denz “Description” Paragraph 4: “The propellant (T) drives the piston rod (Y1) inwards and thus shortens the range of the cartridge (P). Correspondingly, the cartridge can trigger the manual and force-dependent opening mechanisms of the safety bindings.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Denz
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of the combination of Predan and D’Antonio to provide a moveable wall with a rod or wire as taught by Denz. As such the apparatus can be used to “push forward, or pull, and release the ski boot when it is ignited.” as recognized by Denz (Claim 13).
	Regarding Claim 9, the combination of D’Antonio and Hopkins teaches an apparatus with an explosive material but does not teach chambers with a movement of the internal wall and rod. Denz teaches that activation of the explosive material generates a gas that increases a pressure in the first chamber, and the pressure in the first chamber causes the moveable internal wall to move towards the second chamber, thereby causing the rod or wire to move towards the second chamber (Denz Fig. 7, above; Denz “Description” Paragraph 4: “The propellant (T) drives the piston rod (Y1) inwards and thus shortens the range of the cartridge (P). Correspondingly, the cartridge can trigger the manual and force-dependent opening mechanisms of the safety bindings.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of the combination of Predan and D’Antonio to provide a moveable wall with a rod or wire as taught by Denz. As such the apparatus can be used to “push forward, or pull, and release the ski boot when it is ignited.” as recognized by Denz (Claim 13).
Claims 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio). Regarding Claim 10, Predan teaches the first-seventh, ninth, and tenth elements of the claim, hereinafter (10a), (10b), (10c), (10d), (10e), (10f), (10g), (10i), and (10j) respectively, but does not teach the eighth element, hereinafter (10h). Hopkins teaches (10h). Predan teaches
(10a), a charged-induced ski binding release system (Predan Abstract: “The safety system for the removal of skis solves the problem of the disconnection of the skis and the connection of ski boots in critical situations on the basis of the released energy of the corresponding quantity of pyrotechnic mixtures or gas generators forming part of the electronic triggering system powered by a battery that the skier is wired or wireless activated alone or with the help of additional sensors.”).
(10b), a ski. See rejection for (10a).
(10c), a ski boot. See rejection for (10a).
(10d), a ski binding that releasably secures the ski boot onto the ski. See rejection for (10a).
(10e), an explosive material mounted on or in the ski, the ski boot, and/or the ski binding. See rejections for (1b) and (1f), above.
(10f), a battery. See rejection for (1c), above.
(10g), one or more sensors. See rejection for (10a).
(10i), a processor electrically coupled to the switch, the processor configured to generate an output signal that transitions the switch from the disconnected state to the connected state to activate the explosive material in response to an input signal from the one or more sensors. See rejection for (1e), above.
 (10j), activation of the explosive material generates a force that releases the ski binding. See rejection for (1g), above.
As indicated above, Predan does not teach (10h). D’Antonio teaches
(10h), an electrical circuit extending from the explosive material to the battery, the electrical circuit including a switch having a connected state in which the battery and the explosive material are electrically connected through the switch and a disconnected state in which the battery and the explosive material are electrically disconnected. See rejection for (1d), above.
Regarding Claim 11, Predan teaches an expandable device, wherein activation of the explosive material generates a gas that increases a volume of the expandable device to apply the force between the sole of the ski boot and the ski to release the ski boot from the ski binding. See rejections for Claim 7 and (1g), above.
Regarding Claim 18, Predan teaches a processor but does not teach generating a signal in a fall. D’Antonio teaches that the processor compares the input signal to a skier model to determine whether a user is in a fallen state and generate the output signal, and generates the output signal to release the ski binding when the user is in the fallen state. (D’Antonio Claim 31: “…comparator means for comparing said control signals with said threshold signal; and a threshold value switch for controlling the locking means and for unlocking the locking means to release the ski boot from the ski upon the control signals reaching a value at least equal to that of said threshold signal.”; D’Antonio Paragraph 11: “The invention is directed to an apparatus, which may be incorporated in a ski, ski boot, or binding, for providing a measurement of the compressive and rotational forces which act on the binding and boot, thereby providing an output signal which, if it exceeds certain predetermined threshold levels for force and for torque, would initiate the operation of a release mechanism for releasing the ski binding, thereby to permit the ski to be separated from the binding, and to minimize injury to the skier during a fall.”; Paragraph 46: “[A] strain gauge will sense forward forces of the ski boot as well as torsional forces which slightly bend [a] stud and thus stress the strain gauge proportional to the imposed torque. [The] strain gauge will sense and produce a signal corresponding to any downward forces of the ski boot against the stud retaining plate. These signals, through leads from the strain gauges to the electronic circuitry in compartment will produce the current to actuate a cartridge if the force sensed is of sufficient magnitude or duration, or both.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Predan to provide a means to determine a fallen state as taught by D’Antonio. Doing so would “lessen the risk of injury to the skier.” as recognized by D’Antonio (Paragraph 5).
Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio) and further in view of Denz (DE 102007001599 A1). Regarding Claim 12, the combination of Predan and D’Antonio teaches an apparatus with an explosive material but does not teach chambers with an internal movable wall. Denz teaches a cylinder having a moveable internal wall that defines first and second chambers, the explosive material disposed in the first chamber; and a rod or a wire attached to the moveable internal wall, wherein the explosive material is disposed in a first chamber. See rejection for Claim 8, above.
Regarding Claim 13, the combination of Predan and D’Antonio teaches an apparatus with an explosive material but does not teach chambers with a movement of the internal wall and rod. Denz teaches that activation of the explosive material generates a gas that increases a pressure in the first chamber, and the pressure in the first chamber causes the moveable internal wall to move towards the second chamber, thereby causing the rod or wire to move towards the second chamber. See rejection for Claim 9, above.
Regarding Claim 16, the combination of Predan and D’Antonio teaches an apparatus attached to the sole of the ski boot having an explosive material, an internal movable wall, and a rod that moves towards the second chamber, but does not teach the rod pressing on the binding. Denz teaches that the cylinder is disposed in an explosive device housing, the explosive device housing is attached to the sole of the ski boot, a first end of the rod is attached to the moveable internal wall, a second end of the rod is attached to a toe piece of the binding, and moving the rod towards the second chamber causes the second end of the rod to press on the toe piece of the binding to release the ski binding (Denz “Description Paragraph” 4: “The telescopic cartridges (P) can be extended by propulsions and, as in (7), shown shortened. The propellant (T) drives the piston rod (Y1) inwards and thus shortens the range of the cartridge (P). Correspondingly, the cartridges can trigger the manual and force-dependent opening mechanisms of the safety bindings.”; Paragraph 5: “Likewise, the cartridges (P) the complete toe (Z) corresponding to between U rails is pushed forward, or pull forward i.e., in two half-covered grooves in the ski. When ignited, the cartridges also open a latch with which the toe could possibly be fixed. This will free the ski boot. The same applies to the toe automatic in the opposite direction.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ski binding release system of Predan to provide a rod that presses on the binding as taught by Denz. As such the apparatus can “release the ski boot” as recognized by Denz (Claim 13).
Regarding Claim 17, Predan teaches that the cylinder is disposed in an explosive device housing, the explosive device housing is attached to the sole of the ski boot, a first end of the rod is attached to the moveable internal wall, moving the rod towards the second chamber causes a second end of the rod to press on the ski to release the ski binding (Predan “Description of the Invention” Paragraph 4: “…the active ski release system ejector device for horizontal unbending of skis and ties from ski boots.”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio), further in view of Denz (DE 102007001599 A1), and further in view of Mittelstadt (US 3671054 A). Regarding Claim 14, the combination of Predan, D’Antonio, and Denz teaches an apparatus with an explosive material, an internal movable wall, and a wire, but does not teach the moving of the wire causing the boot to lift. Mittelstadt teaches that a first end of the wire is attached to the moveable internal wall, a second end of the wire is attached to the ski, and moving the wire towards the second chamber causes the boot to lift out of the ski binding (Mittelstadt Figs. 1 and 5, below; Mittelstadt Abstract: “The gas pressure released upon ignition of the explosive charge actuates a cable release mechanism to thereby release the skier's boot from the ski.”; Paragraph 4: “As shown in FIG. 1, the front portion 40 of the cable is adapted for engagement with the toe of boot”; Paragraph 18: “Piston member 142 is slidably mounted in a second chamber 146 with the rod 144 passing through a wall which serves to separate the two chambers. Cable member 28 is provided with a ball fastened to the end thereof which, under normal skiing conditions is held in a detent by sear by the action of a compression spring.”; Paragraph 21: “Referring to FIG. 5, when [the] squib is fired, the gas pressure produced thereby will be conducted through a passageway 163 to the underside of piston 142, thus causing the piston and sear to slide to the left in chambers 140 and 146 to thereby release ball on cable 28 from [the] detent.”; Paragraph 28: “The cable thus released will release the skier's boot from the ski and thereby prevent an injury which might otherwise occur.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Mittelstadt Fig.1

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Mittelstadt Fig. 3
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus having an explosive material, an internal movable wall, and a wire of the combination of Predan, D’Antonio, and Denz to provide a wire attached to the moveable inner wall as taught by Mittelstadt. Doing so would “securely hold the boot on the support member” and enable “actuation of a cable release mechanism to thereby release the skier's boot from the ski” as recognized by Mittelstadt (Abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio), further in view of Denz (DE 102007001599 A1), further in view of Mittelstadt (US 3671054 A), and further in view of Gorza et al. (WO 0205909 A1) (hereinafter “Gorza”). Regarding Claim 15, the combination of Predan, D’Antonio, Denz, and Mittelstadt teaches an apparatus with an explosive material, an internal movable wall, and a moving wire, but does not teach a pulley. Gorza teaches that the wire passes over a pulley that translates a translation of the first end of the wire in a first direction to a translation of the second end of the wire in a second direction that is opposite to the first direction (Gorza Fig. 7, below; Gorza “Ways of Carrying Out the Invention” Paragraph 35: “…a rotation of each of the first pulleys 117a and 117b induces a sliding of the respective cable 126a or 126b…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus with an explosive material, an internal movable wall, and a moving wire of the combination of Predan, D’Antonio, Denz, and Mittelstadt to provide a pulley as taught by Gorza. As such, “In this manner, a rotation of the first pulley induces a sliding of the cable, entailing an opposite motion of the first and second blocks” as recognized by Gorza (“Ways of Carrying Out the Invention” Paragraph 15).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Gorza
Claims 28-30, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view Denz (DE 102007001599 A1). Regarding Claim 28, Predan teaches the first-fourth elements of the claim, hereinafter (28a), (28b), (28c), and (28d) respectively, but does not teach the fifth or sixth elements, hereinafter (28e) and (28f) respectively. Denz teaches (28e) and (28f). Predan teaches
(28a), a processor-controlled snow sport safety system (Predan Abstract: “The safety system for the removal of an active-eyed skis solves the problem of the disconnection of the skis and the connection of ski boots…”; Predan Claim 2: “…it allows active ejection of the ski and ties from the ski boots and pushes the skis and ties away from the skier or jumper and is electrically actuated via ignition wires guided and actuated by a skier or jumper and/or programmed electronic unit connected in its entirety by wire and/or wireless to the processor, electronic memory, and other elements and associated force sensors…”).
(28b), a boot binding assembly having one or more mechanical engagement points at which a snow sport boot is mechanically secured by said boot binding assembly during use in a snow sport (Predan Fig. 1, above; Predan Claim 2: “…front ski link (2)…and rear (6) ski link.”).
	(28c), a chemical energy storage reservoir containing an explosive material which when exploded releases stored energy from said explosive material, in an exothermic reaction, into said chemical energy storage reservoir  (Predan Fig. 3, above; Predan “Description” Paragraph 1: “…a system and ejectors for actively releasing skis in critical situations based on the thrust force of the released energy of pyrotechnic mixtures or gas generators.”; “Description of the Invention” Paragraph 5: “The drives of ejectors are extracted from pyrotechnic mixtures or gas generators, allowing a short reaction time, measured in a few milliseconds.”; Predan Claim 2: “…consisting of a hollow outer circumference of elastic or rubber material made of one or more jointed pieces in which the actuator is located and of firing wires for actuation…unit consisting of a base or anchor plate (21), an outer jacket (22), any intermediate thrust rollers (26), and an internal thrust roller (23)…”).
(28d), a processor circuit electrically coupled to and receiving one or more input signals from respective one or more sensors, and providing an output signal in response to the one or more input signals, the output signal triggering an explosion of said explosive material within said chemical energy storage reservoir (Predan Claim 2: “…it allows active ejection of the ski and ties from the ski boots and pushes the skis and ties away from the skier or jumper and is electrically actuated via ignition wires guided and actuated by a skier or jumper and/or programmed electronic unit connected in its entirety by wire and/or wireless to the processor, electronic memory, and other elements and associated force sensors…”; Predan Abstract: “The safety system for the removal of skis solves the problem of the disconnection of the skis and the connection of ski boots in critical situations on the basis of the released energy of the corresponding quantity of pyrotechnic mixtures or gas generators forming part of the electronic triggering system powered by a battery that the skier is wired, or wireless activated alone or with the help of additional sensors”; Predan “Description of the Invention” Paragraph 13: “…the sensors give an electrical signal via a wire which activates the gas activator or pyrotechnic mixture.”).
As indicated above, Predan does not teach (28e) or (28f). Denz teaches
(28e), an actuator assembly coupled to said chemical energy storage reservoir, the actuator comprising a moveable member that moves into a release position within the actuator assembly in response to and proportionally to a force delivered by said exothermic reaction. See rejection for Claim 8, above.
Regarding (28f), Predan teaches a boot release member, mechanically coupled to said moveable member, which releases said boot from said boot binding from said one or more mechanical engagement points when the moveable member is moved into said release position. See rejection for Claim 16, above.
	Regarding Claim 29, Predan teaches that said boot release member displaces said snow sport boot in a vertical direction relative to said boot binding assembly upon movement of the moveable member into said release position (Predan Fig. 3, above; Predan “Description of the Invention” Paragraph 4: “FIG. 3 Ejector device for vertically releasing skis and ties from ski boots.”; Paragraph 13: “A linear actuator is positioned between the ski and the ski boots. Skier or the sensors give an electrical signal via a wire (25) which activates the gas activator or pyrotechnic mixture (24). The thrust piston (23) pushes the shoe vertically with force Fv into the milliseconds, releasing the ski and the shoe ties.”).
	Regarding Claim 30, Predan teaches that said boot release member displaces said snow sport boot in a horizontal direction relative to said boot binding assembly upon movement of the moveable member into said release position (Predan Fig. 2, below; Predan “Description of the Invention” Paragraph 8: “Description of the operation of the front active system for horizontal ski lifting (Fig. 2).”; Paragraph 9: “Skier or the sensors give an electrical signal that activates a linear actuator (14) through the wires (15). The linear actuator pushes the pin (13) mechanism (12) within a few milliseconds…After completing a certain path of the shoe, its height is raised so that the shoe horizontally hits the hole in the shoe hole thus prepared. In the resulting contact, the horizontal force Fh acts, pushes the shoe out of the tie in the horizontal direction, thus releasing the ski from the shoe.”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Predan
	Regarding Claim 32, Predan teaches a processor-controlled snow sport safety system but does not teach piston. Denz teaches that said actuator assembly comprises a piston within said actuator assembly and said piston is driven by a force from said exothermic reaction. See rejection for Claim 13, above. See also Denz Fig. 7, above.
	Regarding Claim 33, Predan teaches that the one or more sensors comprise an accelerometer and/or a gyroscope (Predan Claim 2: “Activator-based active ejector ski ejection…characterized in that it allows active ejection of the ski and ties from the ski boots…actuated by a skier or jumper and/or programmed electronic unit connected in its entirety by wire and/or wireless to the processor, electronic memory and other elements and associated force sensors, global and local positions, deformations, displacements, vibration, sound, acceleration, and/or gyroscope…”).
	Regarding Claim 35, Predan teaches a snow sport safety system but does not teach a moveable release member that is part of the boot binding. Denz teaches that said moveable member is part of said boot binding and said boot release member mechanically secures the snow sport boot within the boot binding when not triggered, and releases the snow sport boot from the boot binding when triggered (Denz Fig. 7, above, and Fig. 4, below).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Denz
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snow sport safety system of Predan to provide a release member as taught by Denz. Doing so would “release the ski boot” as necessary as recognized by Denz (Claim 12).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view Denz (DE 102007001599 A1) and further in view of Mittelstadt (US 3671054 A). Regarding Claim 31, the combination of Predan and Denz teaches a charge-induced ski binding release system having a boot release member but does not teach a cable and movable member actuation. Mittelstadt teaches that said boot release member comprises a cable connected at one end to said boot binding assembly such that a movement of said moveable member of the actuator assembly causes a corresponding force on said cable (Mittelstadt Figs. 1 and 5, above; Mittelstadt Abstract: “The gas pressure released upon ignition of the explosive charge actuates a cable release mechanism to thereby release the skier's boot from the ski.”; Paragraph 4: “As shown in FIG. 1, the front portion 40 of the cable is adapted for engagement with the toe of boot”; Paragraph 18: “Piston member 142 is slidably mounted in a second chamber 146 with the rod 144 passing through a wall which serves to separate the two chambers. Cable member 28 is provided with a ball fastened to the end thereof which, under normal skiing conditions is held in a detent by sear by the action of a compression spring.”; Paragraph 21: “Referring to FIG. 5, when [the] squib is fired, the gas pressure produced thereby will be conducted through a passageway 163 to the underside of piston 142, thus causing the piston and sear to slide to the left in chambers 140 and 146 to thereby release ball on cable 28 from [the] detent.”; Paragraph 28: “The cable thus released will release the skier's boot from the ski and thereby prevent an injury which might otherwise occur.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus having an explosive material, an internal movable wall, and a wire of the combination of Predan, D’Antonio, and Denz to provide a wire attached to the moveable inner wall as taught by Mittelstadt. Doing so would “securely hold the boot on the support member” and enable “actuation of a cable release mechanism to thereby release the skier's boot from the ski” as recognized by Mittelstadt (Abstract).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Predan (SI 24286 A) in view Denz (DE 102007001599 A1) and further in view of D’Antonio et al. (US 4291894 A) (hereinafter “D’Antonio”). Regarding Claim 34, Predan teaches an output signal but does not teach a voltage output signal. D’Antonio teaches that the output signal is a voltage signal triggering said exothermic reaction within said chemical energy storage reservoir (D’Antonio Paragraph 12: “…when the force or torque or the sum of the two on the force and torque to voltage transducers exceeds the predetermined value, the variable threshold detector would be actuated and would produce an output signal to the electronic switch which will actuate electrical actuator…FIG. 13. Numeral 1 designates a force to voltage transducer, or other electronic component for the purpose of converting variations in force acting upon the ski or ski boot to a representative voltage.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snow sport safety system of the combination of Predan and Denz to provide a voltage signal as taught by D’Antonio. Doing so would enable the system to “actuate a ski boot release mechanism when the force or torque or a combination of both exceed predetermined values” as recognized by D’Antonio (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618